—Judgment, Supreme Court, New York County (Howard Bell, J.), rendered February 23, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court appropriately exercised its discretion in denying defendant’s application to call the observing officer at the suppression hearing. The testimony at the hearing established that defendant’s arrest was based on a radio report of an observed drug transaction by a fellow officer (see, People v Lypka, 36 NY2d 210, 213), and no substantial issues were raised as to constitutionality of the police actions (see, People v Williams, 205 AD2d 717).
The court also properly denied defendant’s request to charge on criminal possession of a controlled substance in the seventh degree as a lesser included offense of criminal possession of a controlled substance in the third degree, because no reasonable view of the evidence, in particular the large quantity of crack vials possessed by defendant, would permit a finding of possession without intent to sell (see, People v Scarborough, 49 NY2d 364, 369-370). Concur—Murphy, P. J., Sullivan, Wallach, Tom and Andrias, JJ.